HAWKINS, Judge.
Conviction is for murder, punishment being imprisonment in the penitentiary for life.
The opinion upon a former appeal is reported in 44 S. W. (2d) 719. The facts are set out in that opinion, and it is not necessary to extend this one by a repetition. A reversal upon the former appeal was predicated upon the omission from the charge of an instruction that, if deceased, an officer, was attempting to arrest appellant, the arrest was unauthorized and unlawful, and in not informing the jury what appellant’s rights would be under such circumstances. Upon the present trial the court charged fully in regard to such matter, and in addition thereto gave two special charges requested by appellant upon the same defensive issues which had been submitted in the main charge.
Five bills of exception are brought forward. The first complains because the court refused to instruct a verdict of acquittal. There was no basis for such a charge.
The other bills are predicated upon refusal of special charges. It is not necessary to set them out in detail or to discuss them further than to say the main charge and the two *37special charges given amply covered the subjects embraced in the refused instructions.
No errors appear in the record.
The judgment is affirmed.

Affirmed.